Citation Nr: 1639682	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-13 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial, compensable disability rating for bilateral hearing loss prior to December 28, 2012, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  Service connection for bilateral hearing loss was initially granted by an August 2007 rating decision, for which the Veteran filed a timely Notice of Disagreement; presently on appeal is entitlement to an increased initial rating.

In November 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file. 

In November 2012 and August 2015, the Board remanded the case for further evidentiary development.  As VA examinations were conducted and treatment records obtained, all remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions). 

In a January 2013 rating decision, the RO increased the Veteran's rating for bilateral hearing loss to 10 percent disabling, effective December 28, 2012.  As the grant of a 10 percent rating, effective December 28, 2012, did not constitute a full grant of the benefits sought, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.





FINDINGS OF FACT

1.  During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level VIII hearing acuity in the right ear and no more than Level I hearing acuity in the left ear before December 28, 2012.

2.  During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level IX hearing acuity in the right ear and no more than Level II hearing acuity in the left ear after December 28, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of noncompensable for the Veteran's service-connected bilateral hearing loss disability are not met before December 28, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 6100 (2015).

2.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss disability are not met after December 28, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

In this case, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied in regard to his increased rating claim for hearing loss.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided multiple VA examinations throughout the appeals period.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is evidence to support the finding of a staged rating in this case, as explained below.

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.

Facts and Analysis

The Veteran requests an evaluation higher than noncompensable for his service-connected bilateral hearing loss prior to December 28, 2012, and higher than 10 percent thereafter.  The Veteran appeared for VA examinations, detailed below, during the pendency of this appeal, which support that a higher rating is not warranted.

The Veteran's July 2007 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
10
15
35
50
27.5
Right:
(decibel)
60
60
95
105
80

Maryland CNC testing revealed speech recognition ability of 90 percent in the right ear and 96 percent in the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral I is derived for the left ear and Roman Numeral III is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.

Using the Veteran's right ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is derived from Table VII.  

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86  (2014).  When the pure tone thresholds at the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1,000 Hertz  and 70 decibels or more at 2,000 Hertz , the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Id.  

Here, the pure tone thresholds at the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or more for the right ear.  From Table VIA of 38 CFR 4.85, Roman Numeral I is derived for the left ear and Roman Numeral VII is derived for the right ear.  Using the Veteran's right ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is again derived from Table VII.  

The Veteran's April 2008 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
15
15
35
50
28.75
Right:
(decibel)
70
75
95
100
85

Maryland CNC testing revealed speech recognition ability of 72 percent in the right ear and 100 percent in the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral I is derived for the left ear and Roman Numeral VII is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.

Using the Veteran's right ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is derived from Table VII.  

Again, there is an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86  (2014).  Here, the pure tone thresholds at the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or more for the right ear.  From Table VIA of 38 CFR 4.85, Roman Numeral I is derived for the left ear and Roman Numeral VIII is derived for the right ear.  Using the Veteran's right ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is again derived from Table VII.  

Regarding functional impairment, the Veteran stated he turns the TV up and cannot use the phone in the right ear.

The Veteran's July 2009 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
15
15
40
60
32.5
Right:
(decibel)
70
65
95
100
82.5

Maryland CNC testing revealed speech recognition ability of 86 percent in the right ear and 96 percent in the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral I is derived for the left ear and Roman Numeral IV is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.

Using the Veteran's right ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is derived from Table VII.  

Again, there is an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86  (2014).  Here, the pure tone thresholds at the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or more for the right ear.  From Table VIA of 38 CFR 4.85, Roman Numeral I is derived for the left ear and Roman Numeral VII is derived for the right ear.  Using the Veteran's right ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is again derived from Table VII.  

The Veteran's December 2012 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
20
15
40
60
34
Right:
(decibel)
85
75
95
105
90

Maryland CNC testing revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral II is derived for the left ear and Roman Numeral III is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.

Using the Veteran's right ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is derived from Table VII.  

However, under the exceptional pattern of hearing impairment, a 10 percent rating is warranted.  38 C.F.R. § 4.86  (2014).  Here, the pure tone thresholds at the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or more for the right ear.  From Table VIA of 38 CFR 4.85, Roman Numeral VIII is derived for the right ear.  Using Roman Numeral II for the left ear as previously derived, under 38 CFR 4.85's Table VII, a 10 percent evaluation is assigned.  

The Veteran described in terms of functional impact that he relies on hearing aids, but still has to ask people to repeat themselves.  Without the hearing aid, he hears a noise, but cannot identify it.

The Veteran's April 2015 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
30
25
55
70
45
Right:
(decibel)
85
80
105
105
94

Maryland CNC testing revealed speech recognition ability of 84 percent in the right ear and 90 percent in the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral II is derived for the left ear and Roman Numeral IV is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.

Using the Veteran's right ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is derived from Table VII.  

However, under the exceptional pattern of hearing impairment, a 10 percent rating is warranted.  38 C.F.R. § 4.86  (2014).  Here, the pure tone thresholds at the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or more for the right ear.  From Table VIA of 38 CFR 4.85, Roman Numeral IX is derived for the right ear.  Using Roman Numeral II for the left ear as previously derived, under 38 CFR 4.85's Table VII, a 10 percent evaluation is assigned.  

In a January 2016 addendum opinion on functional impairment, the examiner clarified that the Veteran will experience difficulty hearing in adverse listening situations such as background noise and auditoriums.  Additionally, there is difficulty hearing people with soft voices, accents, or people not facing him during conversations, and the Veteran would benefit from the use of amplification.

Thus, based on the audiometric findings, an initial compensable evaluation for the Veteran's service-connected bilateral hearing disability is not warranted before December 28, 2012, and thereafter in excess of 10 percent rating is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's increased initial rating claim for service-connected bilateral hearing loss disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's bilateral hearing loss disability on an extra-schedular basis.  There is no showing that the Veteran's disability is manifested by symptomatology not contemplated by the rating criteria.  Accordingly, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Rice Considerations

Although the Veteran has submitted evidence of a medical disability, and made a claim for a higher rating, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected bilateral hearing loss; therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss prior to December 28, 2012, and a rating in excess of 10 percent thereafter, is denied.





____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


